Exhibit 10.4
ADDITIONAL SECURED DEBT DESIGNATION
     Reference is made to the Collateral Trust Agreement dated as of June 24,
2009 (as amended, supplemented, amended and restated or otherwise modified and
in effect from time to time, the “Collateral Trust Agreement”) among Terremark
Worldwide, Inc., a Delaware corporation (the “Company”), the Guarantors from
time to time party thereto, The Bank of New York Mellon Trust Company, N.A., as
Trustee under the Indenture (as defined therein), the other Secured Debt
Representatives from time to time party thereto and U.S. Bank National
Association, as Collateral Trustee. Capitalized terms used but not otherwise
defined herein shall have the meaning set forth in the Collateral Trust
Agreement. This Additional Secured Debt Designation is being executed and
delivered in order to designate additional secured debt as Parity Lien Debt
entitled to the benefit of the Collateral Trust Agreement.
     The undersigned, the duly appointed Chief Financial Officer of the Company
hereby certifies on behalf of the Company that:
     The Company intends to incur additional Secured Debt (“Additional Secured
Debt”) which will be Parity Lien Debt permitted by each applicable Secured Debt
Document to be secured by a Parity Lien Equally and Ratably with all existing
and future Parity Lien Debt;
     The Additional Secured Debt is permitted to be incurred and secured Equally
and Ratably by a Parity Lien under each applicable Secured Debt Document;
     The name and address of the Secured Debt Representative for the Additional
Secured Debt for purposes of Section 7.7 of the Collateral Trust Agreement is:
The Bank of New York Mellon Trust Company, N.A.
10161 Centurion Parkway N.
Jacksonville, FL 32256
Telephone: 904-998-4778
Fax: 904-645-1921
     The Company has caused a copy of this Additional Secured Debt Designation
to be delivered to each existing Secured Debt Representative; and
     The Company and each Guarantor has duly authorized, executed (if
applicable) and recorded (or caused to be recorded) in each appropriate
governmental office all relevant filings and recordations to ensure that the
Additional Secured Debt is secured by the Collateral in accordance with the
Terremark
Additional Secured Debt Designation
Additional First Lien Notes

1



--------------------------------------------------------------------------------



 



Security Documents, including, without limitation, the applicable Required
Mortgage Amendment Deliverables (as defined in the Mortgage); provided that,
with respect to the issuance of the Additional Notes, the Company and the
Guarantors shall use their reasonable best efforts to have all necessary actions
taken promptly following the date of the issuance of such Additional Notes to
amend the relevant Security Documents governing the Mortgages and the pledge
agreements governing the Company’s foreign subsidiaries to reflect the issuance
of the Additional Notes, such actions to be completed no later than 60 days
thereafter.
[Signature Pages Follow]
Terremark
Additional Secured Debt Designation
Additional First Lien Notes

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Additional Secured Debt
Designation to be duly executed by the undersigned officer as of April 28, 2010.

            TERREMARK WORLDWIDE, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

[Signature Page]
Terremark
Additional Secured Debt Designation
Additional First Lien Notes

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGEMENT OF RECEIPT
The undersigned, the duly appointed Collateral Trustee under the Collateral
Trust Agreement, hereby acknowledges receipt of an executed copy of this
Additional Secured Debt Designation.

            U.S. BANK NATIONAL ASSOCIATION, as
Collateral Trustee
      By:   /s/ Paul O’Brien         Name:   Paul O’Brien        Title:   Vice
President              By:   /s/ Rick Barnes         Name:   Rick Barnes       
Title:   Vice President     

[Signature Page]
Terremark
Additional Secured Debt Designation
Additional First Lien Notes

 